DREYFUS BNY MELLON FUNDS, INC. 200 Park Avenue New York, New York 10166 February 27, 2015 Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C.20549 Attention: Karen L. Rossotto, Esq. Re: Dreyfus BNY Mellon Funds, Inc. (the "Fund") Registration Statement on Form N-1A (File Nos. 811-22912; 333-192305) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the "Securities Act"), the Fund hereby certifies that: the form of Prospectus and Statement of Additional Information that would have been filed pursuant to Rule 497(c) under the Securities Act would not have differed from that contained in Post-Effective Amendment No. 21 to the Fund's Registration Statement on Form N-1A; and the text of Post-Effective Amendment No. 21 to the Fund's Registration Statement on Form N-1A was filed electronically on February 26, 2015. DREYFUS BNY MELLON FUNDS, INC. By: /s/ Jennifer Huancayo Jennifer Huancayo Paralegal
